WARD, Judge.
Norris James was tried by a jury and convicted of two counts of first degree murder in violation of La.R.S. 14:30. James was sentenced to mandatory life imprisonment at hard labor without benefit of parole, probation or suspension of sentence, each count to run concurrently. James filed this appeal asking that we review the record for errors patent. We have done this and we have not found any errors patent.
We have also reviewed the record for sufficiency of the evidence to determine if it supports the conviction. State v. Ray-mo, 419 So.2d 858 (La.1982). We find that viewing the evidence in the light most favorable to the prosecution, a rational finder of fact could have found that each essential element of first degree murder had been proved. Jackson v. Virginia, 443 U.S. 307, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979).
The convictions and sentences are affirmed.
AFFIRMED.